602 F.2d 458
Shelley Anne TURNER, Plaintiff, Appellant,v.UNIFICATION CHURCH et al., Defendants, Appellees.
No. 78-1511.
United States Court of Appeals,First Circuit.
Argued March 8, 1979.Decided April 19, 1979.

John A. Burgess, Montpelier, Vt., for plaintiff, appellant.
Dennis J. McCarten, Providence, R. I., with whom William A. Curran, Providence, R. I., on brief, for defendants, appellees.
Before ALDRICH and CAMPBELL, Circuit Judges, and GIGNOUX, District Judge.*
PER CURIAM.


1
Without subscribing to every particular of the district court's thoughtful opinion, we are in accord with the court's conclusion that plaintiff has failed to state any claim upon which relief can be granted and with the substance of its analysis material to that conclusion.  Fed.R.Civ.P. 12(b)(6).  We need not and do not pass upon the correctness of the lower court's preliminary description of the bearing of the first amendment in cases such as this.  As the complaint fails to state any cause of action, there is no practical need to review the correctness of the district court's decision that it lacked personal jurisdiction over the other two defendants, and we do not do so.


2
Affirmed.



*
 Sitting by designation